The Chief Justice:
The notice is sufficient. Rule 1 governs this case.*

Rulo 7 is as follows: “The day on which any rule shall be entered, or order, notice, pleading, or paper served, shall be excluded in the computation of the time for complying with the exigency of such rule, order or notice, pleading or paper, and *299the day on wliicb a compliance therewith is required, shall be included, except where it shall fall on a Sunday, in which case the party shall have the next day to comply therewith. When by the terms of any order an act is directed to be performed instanter, it shall be done in twenty-four hours.”
The rule in respect to notices of hearing is as follows: “Rule 26. Notices of special motions, and of the argument of calendar causes, when necessary, shall be notices of at least ten days where the attorney of the adverse party resides over one hundred miles from the place of hearing; if over fifty and less than one hundred miles, of at least six days, and in all other cases of at least four days; and a copy of the affidavits and other papers on which any motion shall be made, shall be served with such notice.”